This is an action of forcible entry under section 1159, Code of Civil Procedure, and the appeal is by defendants from a judgment in favor of plaintiff.
Complaint was filed December 20, 1906, and summons thereupon issued directing the defendants to appear and answer on or before December 26, 1906. On the latter date attorneys for defendants served plaintiff's attorneys and filed with the clerk notice of their appearance for defendants. On the same day an order of court was made giving them three days in addition to the time fixed in the summons in which to plead. On the thirty-first day of December, 1906, and prior to any other or further proceedings in the case, defendants filed with the clerk of the court their verified answer. At the time of such filing no default had been taken against defendants or either of them. Thereafter, and on the same day, and when plaintiff's attorneys were in court and about to proceed with the introduction of testimony in said action, they were served with a copy of the said answer so filed as above stated. Attorneys for defendants thereupon called the attention of the court to the filing of the answer and objected to the introduction of any testimony, for the reason that the case was at issue and had not been regularly set for trial, and that they had no notice of trial under section 594 of the Code of Civil Procedure.
Plaintiff asked that the default of defendants be entered and that the testimony of plaintiff's witnesses be heard, upon the ground that the time for the filing and serving of said answer had expired before the same had been filed. Defendants then asked leave of the court to prepare motion, affidavits, etc., upon an application to be relieved from the failure to serve and file their answer within the time allowed by law, on the ground of mistake, inadvertence and excusable neglect of defendants' counsel. By consent, the attorney for defendants made a statement in open court of the facts upon which he based said motion for relief and introduced the verified answer as an affidavit of merits. His statement was accepted as true for the purpose of the motion, and, together with said answer, appears in the bill of exceptions in the record.
The evidence on behalf of plaintiff in the cause was then heard and the objection and motion of defendants taken under submission, and thereafter, on the second day of January, *Page 714 
1907, the objection was overruled and the motion denied.
Judgment by default in favor of plaintiff for the recovery of the premises was filed January 5, 1907, and the recital in this judgment shows that it was made upon a hearing had on December 31, 1906, at which time evidence was introduced on behalf of plaintiff. The above-mentioned appearance of defendants, the extension of time to plead and their failure to answer within said time are recited in the judgment.
In the consideration of the application for relief from the consequences of the mistake and inadvertence of counsel, all the circumstances surrounding the parties and the litigation as shown by the papers were before the court and were proper matters for it to weigh in reaching a conclusion. (Lakeshore v. Modoc, 108 Cal. 263, [41 P. 472]; Montijo v.Sherer, 5 Cal.App. 736, [91 P. 261].) It does not clearly appear from the bill of exceptions whether or not evidence on the part of plaintiff was heard on the motion. If there was, it is not stated. The language of the bill in this respect is as follows: "The verified answer of the defendants was read and used as and for an affidavit of merit. Whereupon the court stated that the evidence of plaintiff would be heard, and the objection and motion would be submitted." The real inadvertence or mistake of counsel consisted of having on Friday, December 28, 1906, informed his associate, who was to prepare, serve and file the answer in the case, that the answer must be filed December 31, 1906, instead of December, 29, 1906. His reason given for doing this is that when telephoning to plaintiff's attorneys for an extension of time to plead, on December 26th, he made the entry on his office diary under the date of December 28th, "Last day to plead in case of Lunnun v. Morriset al.," and when asked by his associate when the answer was due, looked at his office diary and computed the time allowed by the order of the court (three days) from December 28th, instead of December 26th. There is nothing in the statement from which the court could determine that this information was not given by counsel with full knowledge that the three days terminated December 29th, and not December 31st, except his characterization of it as a mistake in the statement. This the court might well regard as not sufficient. The character of the mistake is to be ascertained by the court from *Page 715 
the facts before it, and not from the conclusion of counsel or party that the act was a mistake. (Shearman v. Jorgensen,106 Cal. 484, [39 P. 863].) Even if there was no showing upon plaintiff's part, which does not seem clear from the record, we cannot say that the trial court abused its discretion in denying the motion. Whether or not the circumstances of a particular case are such that the mistake or inadvertence should be excused is a question the determination of which must of necessity be left largely to the court to which application is made, and it is well settled that an appellate court will not interfere with the exercise of the discretion of that tribunal, except in a case where a clear abuse of discretion is apparent. (Freeman v. Brown, 5 Cal.App. 516, [90 P. 970];Vinson v. Los Angeles P. R. Co., 147 Cal. 483, [82 P. 53].) While this discretion is best exercised when it tends to bring about a judgment on the merits, it would cease to be a discretion if it could only be exercised to this end.
The answer denies every material allegation of the complaint, and is a sufficient affidavit of merits. (Montijo v. Sherer,5 Cal.App. 736, [91 P. 261]; Melde v. Reynolds, 129 Cal. 314, [61 P. 932].)
The application was not made for leave to file the answer. That had already been filed by the clerk when the default was entered. While there are jurisdictions in which it has been held that an answer filed after the time limited by the statute, without leave of the court, may be disregarded as a nullity (6 Ency. of Pl.  Pr. 86), the general rule, and that adopted by the supreme court of this state in ordinary civil actions, appears to be, that, where a party pleads before default entered, though out of time or without leave, if the plea be good in form and substance, his default cannot be entered while the plea stands. The proper practice in such case is to move to strike the plea from the files. (6 Ency. of Pl. Pr. 82, 85; Bowers v. Dickerson, 18 Cal. 420; Acock v.Halsey, 90 Cal. 216, [27 P. 193].)
The entry of the default is not a step in acquiring jurisdiction, but an act done after jurisdiction has been acquired by the court. (Sichler v. Look, 93 Cal. 608, [29 P. 220].) The purpose of the entry of default is to limit the time during which the defendant may file his answer (Drake v.Duvenick, *Page 716 45 Cal. 463), but such entry is not necessary in order that the court may enter a judgment against the defaulting party. The power to enter judgment depends solely upon the court having acquired jurisdiction by proper service of process, on the defendant, or his appearance, and, the failure of its ministerial officer to enter up a default, like such failure to make proper return of service of process, in no way affects the power of the court to act. (Hibernia v. Matthai, 116 Cal. 426, [48 P. 370]; Herman v. Santee, 103 Cal. 523, [42 Am. St. Rep. 145, 37 P. 509].)
Not only is the answer filed after time not a nullity, but the plaintiff is not as a matter of right entitled to have it stricken from the files. The discretion to do this is lodged in the court, which has absolute power either to retain the answer or permit another to be filed, or pursue whatever course in that respect the justice of the case may require. (Bowers v. Dickerson, 18 Cal. 420.)
There is nothing in the bill of exceptions to show that any motion was made to have the answer stricken from the files, nor does it appear that the court of its own motion did this. Neither is there anything in the record to negative this; that is, to show that no such motion was made or that such action was not taken. The bill of exceptions contains merely the recital that "the following proceedings were had therein." It nowhere appears that the proceedings displayed and the action taken were all the proceedings had or acts done. In the absence of such showing, the presumption must be in favor of the court having done every act necessary to sustain the judgment. In support of the judgment all proceedings necessary to its validity will be presumed to have been regularly taken, and any matters which might have been presented to the court below, which would have authorized the judgment, will be presumed to have been thus presented, if the record shows nothing to the contrary. (Von Schmidt v. Von Schmidt, 104 Cal. 547, [38 P. 361].)
This holding renders it unnecessary for us to determine whether any distinction is to be drawn in this respect between the rules of practice in ordinary civil actions and summary proceedings in forcible entry. Presuming, then, in support of the judgment that the answer filed was stricken from the files before the default judgment was rendered, the *Page 717 
record shows no reversible error, and the judgment should be affirmed.
Judgment affirmed.
Allen, P. J., and Shaw, J., concurred.